               Case 2:20-cv-01567-BJR Document 9 Filed 11/19/20 Page 1 of 2



1                                                                Honorable Judge Barbara J. Rothstein
2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE
8
      ZAID AL-OBAIDI, an individual;
9                                                         Case No. 2:20-cv-01567-BJR
                 Plaintiff,
10    v.                                                  ORDER REMANDING CASE TO
                                                          KING COUNTY SUPERIOR COURT
11
      GEICO    ADVANTAGE           INSURANCE
12    COMPANY, a Maryland corporation; JOHN
      AND JANE DOES 1-10, individuals;
13
                Defendants.
14

15

16          THIS MATTER having come before the Court on the parties’ Stipulation to Remand
17
     Case to King County Superior Court, and the Court having considered the parties’ Stipulation to
18
     Remand Case to King County Superior Court, IT IS HEREBY ORDERED:
19
            1. Good cause exists to remand the case to King County Superior Court. The stipulation
20

21              of the parties is approved.

22          2. This matter is hereby remanded to King County Superior Court for all further
23
                proceedings.
24
            3. Neither party shall recover costs or fees from the other.
25
            4. The Clerk of the Court is directed to enter this Order, provide copies to counsel, mail a
26

27              certified copy of this Order to the clerk of the King County Superior Court, and close

28              the file.
29
                                                                                        EDWARD K. LE, PLLC
                                                                                        ATTORNEYS AT LAW
     ORDER                                       -1                                     135 Park Avenue North
                                                                                        Renton, WA 98057
                                                                                        (425) 336-2255
             Case 2:20-cv-01567-BJR Document 9 Filed 11/19/20 Page 2 of 2



1
         DATED this 19th day of November, 2020.
2

3

4

5                                                 A
                                                  Barbara Jacobs Rothstein
6                                                 U.S. District Court Judge
7

8

9

10       Presented via efiling by:

11
         ________________________________
12
         Edward K. Le, WSBA No. 27086
13       Michael Kittleson, WSBA No. 49628
         Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
                                                                              EDWARD K. LE, PLLC
                                                                              ATTORNEYS AT LAW
     ORDER                              -2                                    135 Park Avenue North
                                                                              Renton, WA 98057
                                                                              (425) 336-2255
